 


113 HR 5434 IH: Visa Waiver Program Suspension Act
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 5434 
IN THE HOUSE OF REPRESENTATIVES 
 
September 10, 2014 
Mr. Collins of Georgia introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To suspend the visa waiver program in order for the Comptroller General of the United States to assess the national security risks posed by the program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Visa Waiver Program Suspension Act of 2014.  
2.Suspension of visa waiver program 
(a)In generalNotwithstanding any other provision of law, the visa waiver program established under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is hereby suspended for 180 days in order for the Comptroller General of the United States to review the program for national security risks. 
(b)RenewalNotwithstanding the time period under subsection (a), the Secretary of Homeland Security shall not allow the admission of an alien under the visa waiver program until— 
(1)the Comptroller General of the United States reports on the results of the review described in section 3; 
(2)the Secretary of Homeland Security certifies that the national security recommendations from the review are implemented; and 
(3)Congress certifies that the national security recommendations have been met. 
3.GAO report 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall report to the appropriate congressional committees. 
(b)Contents of reportThe report required under subsection (a) shall include, at a minimum, a consideration of the following: 
(1)The number of terrorists from each country admitted under the visa waiver program. 
(2)The potential national security risks currently posed by each country admitted under the visa waiver program. 
(3)The number of persons permitted to travel without a verified Electronic System for Travel Authorization approval. 
(4)The number of persons permitted to travel with a denied Electronic System for Travel Authorization. 
(5)Whether terrorist organizations or other third party groups that pose national security threats are paying the Electronic System for Travel Authorization fees for persons entering the United States through the visa waiver program. 
(6)The current visa overstay rate for each country participating in the visa waiver program. 
(7)The impact on the travel industry, if any, of requiring screening at U.S. consulates for visa waiver program countries. 
(8)The cost and feasibility of implementing the automated biometric entry-exit control system authorized under section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1221 note). 
4.Removal from visa waiver programThe Secretary of Homeland Security shall remove from the visa waiver program any country that— 
(1)the General Accountability Office report determines poses a national security threat to the United States; 
(2)exceeds the visa overstay threshold; and 
(3)the Secretary determines that continued participation in the visa waiver program jeopardizes or could jeopardize national security. 
5.Visa overstay waiver repealedThe U.S. Citizenship and Immigration Services policy memorandum dated November 14, 2013, is repealed, retroactively to November 14, 2013. 
6.Technical and conforming amendmentsSection 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is amended by striking Attorney General each place the term appears (except in subsection (c)(11)(B)) and inserting Secretary of Homeland Security. 
 
